Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. The original disclosure does not teach “the identifiable pattern is symmetric” (claims 1, 7,14).  Applicants point to fig. 3b and paragraphs [0017]-[0018] for support (first paragraph, page 1, remarks).  Although fig. 3b shows the same number of pads on the top half of the figure as on the bottom half, however, the drawing alone can not show symmetry of the pattern because 
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1,2,4,7-9,11,14-16,18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jensen (PG Pub 2007/0222055 A1).
Regarding claim 1, Jensen teaches a semiconductor device, comprising: a plurality of first interconnect pads (ground pads 802 or 804, figs. 8 and 9) formed over a surface of  a semiconductor die (bottom die): and a plurality of second interconnect pads (804 or 802) formed over the surface of the semiconductor die, and the first interconnect pads and second interconnect pads are electrically common (ground potential) and arranged in an identifiable pattern for alignment where the identifiable 
Jensen does not teach the second interconnect pads have an area different from an area of the first interconnect pads.
It would have been obvious to try to make the second interconnect pads to have an area different from, and same as, an area of the first interconnect pads, by the reasoning of obvious to try set forth in KSR: "When there is a design need or market pressure to solve a problem and there are a finite number of identified, predictable solutions, a person of ordinary skill has good reason to pursue the known options within his or her technical grasp." KSR International Co. v. Teleflex Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).
Regarding claim 2, Jensen teaches the semiconductor device of claim 1, wherein the identifiable pattern includes rows of the first interconnect pads (figs. 8 and 9).
Regarding claim 4, Jensen teaches the semiconductor device of claim 1, wherein the identifiable pattern includes the first interconnect pads (804, fig. 9 below, paragraph [0068]) interposed between the second interconnect pads (802).

    PNG
    media_image1.png
    792
    747
    media_image1.png
    Greyscale

Regarding claim 7, Jensen teaches (see claim 1) a semiconductor device, comprising: a semiconductor die: and a plurality of interconnect pads formed over a surface of the  semiconductor die, wherein first ones of the interconnect pads have an area different from an area of second ones of the interconnect pads forming an 
Regarding claim 8, Jensen teaches the semiconductor device of claim 7, wherein the interconnect pads are electrically common (ground potential, figs. 8 and 9).
Regarding claim 9, Jensen teaches the semiconductor device of claim 7, wherein the identifiable pattern includes rows of the interconnect pads (figs. 8 and 9).
Regarding claim 11, Jensen teaches the semiconductor device of claim 7, wherein the identifiable pattern includes the first ones of the interconnect pads interposed between the second ones of the interconnect pads (see fig. 9 and claim 4).
Regarding claim 14, Jensen teaches (see claim 1) a method of making a semiconductor device, comprising: providing a semiconductor die: forming a plurality of first interconnect pads over a surface of the semiconductor die; and forming an identifiable pattern, the identifiable pattern symmetric about only one axis that is substantially parallel with a side of the semiconductor die, through forming a plurality of second interconnect pads over the surface of the 
Regarding claim 15, Jensen teaches the method of claim 14, wherein the first interconnect pads and second interconnect pads are electrically common (ground potential, figs. 8 and 9).
Regarding claim 16, Jensen teaches the method of claim 14, wherein the identifiable pattern includes rows of the first interconnect pads (figs. 8 and 9).
Regarding claim 18, Jensen teaches the method of claim 14, wherein the identifiable pattern includes the first interconnect pads interposed between the second interconnect pads (see fig. 9 above and claim 4).

Claims 5,12,19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jensen (PG Pub 2007/0222055 A1) as applied to claims 1,7,14 above, and further in view of Hosomi (PG Pub 2001/0028114 A1).
Regarding claims 5,12,19, Jensen remains as applied in claims 1,7,14 above.
Jensen does not teach a transistor formed within the semiconductor die.
Jensen teaches the dies to be memory dies (paragraph [0005]).
In the same field of endeavor, Hosomi teaches a transistor can activate memory cell (paragraph [0149]).
Thus, it would have been obvious to the skilled in the art before the effective filing date of the invention to make the semiconductor device in Jensen to comprise a transistor formed within the semiconductor die, for the benefit of activating memory cells.
Response to Arguments
Applicant's arguments filed July 26, 2021 have been fully considered but they are not persuasive. Applicant argues (second paragraph, page 5, remarks) 
While the Applicant appreciates the creativity of this argument, it places the Examiner in a dilemma: if the drawings of the present application, because they are assumed not be to scale, cannot adequately disclose an identifiable symmetric pattern, neither can any other US patent reference the Examiner chooses to cite as prior art that follows the patent drawing rules. But that is not the position the Examiner has taken in the obviousness rejection—the Examiner has unambiguously pointed to and used the pad patterns disclosed in Jensen et al. (U.S. Patent Publication No. 2007/0222055, hereinafter “Jensen’’) to teach the claimed subject matter of independent claims 1, 7, and 14, which all recite the element of an identifiable symmetric pattern. 

explicit disclosure in the text that the pattern is symmetric about line of symmetry 808 ( fig. 8) in paragraph [0063].  On the other hand, not only that Applicant points to solely a drawing for support for feature “identifiable pattern is symmetric” (first paragraph, page 6, remarks dated May 12, 2021), which the MPEP states to be insufficient, Applicant points to a drawing in which not all elements are labeled.  
Applicant argues (fourth paragraph, page 7, remarks) 
Initially, the Applicant agrees that Jensen does not teach or disclose a second set of interconnect pads with a different area than a first set of interconnect pads. However, the Applicant does not understand the statement above that it would be obvious to try to make the second interconnect pads of Jensen have an area the same as an area of the first interconnect pads. Interconnect pads with the same area are already disclosed in Jensen, so there seems to be no reason or identified problem that demands one of ordinary skill try to make the pad sizes the same.

In response, Examiner disagrees that “[i]nterconnect pads with the same area are already disclosed in Jensen”.  Nowhere in Jensen there is a teaching that circular pad 804 is the same size as square pad 802.  Because Jensen does not teach the relative size of pads 804 and 802, the skilled in the art would have been motivated to try all three possibilities: to make circular pad 804 the same size as, smaller than, or bigger than, square pad 802.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FEIFEI YEUNG LOPEZ whose telephone number is (571)270-1882. The examiner can normally be reached M-F: 8am to 4pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dale Page can be reached on 571 270 7877. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





FYL/FEIFEI YEUNG LOPEZ/Primary Examiner, Art Unit 2899